ORDER

PER CURIAM.
Appellant, Brian Laxton, appeals the judgment entered upon his conviction following a bench trial for peace disturbance in violation of section 574.010.1(l)(c), RSMo 2000. He challenges the sufficiency of the evidence presented. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).